24 So.3d 692 (2009)
R.S., Father of H.S., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D09-1999.
District Court of Appeal of Florida, Fifth District.
December 18, 2009.
Lori D. Loftis, Jeffrey Deen, Altamonte Springs, and Mark A. Skipper of Mark A. Skipper, P.A., Orlando, for Appellant.
Jeffrey Dana Gillen, West Palm Beach, for Appellee.
PER CURIAM.
In this dependency proceeding, Appellant challenges the lower court's entry of a consent to the dependency against Appellant because he did not personally appear *693 at a pre-trial conference, although his counsel appeared on his behalf. Appellee properly concedes error. See In re C.R., 806 So.2d 646 (Fla. 2d DCA 2002). The order adjudicating the child dependent as to Appellant is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
MONACO, C.J. and GRIFFIN and TORPY, JJ., concur.